I add my voice to that of the speakers who have preceded me in congratulating you on your election as President of the 75th regular session of the General Assembly of the United Nations. While assuring you of the support of my country, I express for you and for your Office my best wishes for success in the accomplishment of your mandate.
I would also like to salute the remarkable work accomplished by Ambassador Tidjani Mohamed-BANDE, your predecessor, who, despite a difficult environment, was able, with skill, to carry through to its conclusion the examination of files as complex as they are varied.
I would like to reiterate the confidence of my country in the action and the efforts which the Secretary General, Mr. Antonio Guterres, has deployed since his assumption of the leadership of our Organization.
Mister President,
We are holding this 75th session of the General Assembly in an exceptional and particularly difficult context marked by the coronavirus disease, a pandemic that has caused countless loss of human life, disrupted our economies and hampered the achievement of our efforts to reduce poverty, maintain international peace and security, guarantee justice and human rights, promote social progress, while protecting the environment.
Faced with this global threat, each country has shown a strong capacity for resilience and found within itself the most inventive ways to raise awareness and protect its population, while cooperating with the rest of the world, that is to say by drawing lessons from experience of others or by sharing with them the progress made in their own country with regard to this disease.
As soon as the first case of Covid-19 was detected in Kinshasa on 10 March 2020. My Government immediately took swift and decisive measures to contain the spread of the virus. And, given the severity and the highly contagious and deadly nature of the pandemic, I declared a state of health emergency throughout the national territory after having created a presidential task force and a multisectoral response unit against Covid-19. We have thus succeeded in capitalizing on the achievements of the management of the Ebola epidemic to improve our response capabilities to the overlapping COVID-19 pandemic.
In this dynamic, the Government has set up a multisectoral committee and a technical secretariat that has drawn up a structural plan for the response to Covid-19. In order to meet the varied and complex challenges that have been raised by the pandemic in the health, economic and security sectors, I have instructed my Task Force and the Government to work closely together to coordinate the development of the Emergency Multisectoral Pandemic Impact Mitigation Programme, which I personally launched on 18 June 2020.
I take this opportunity to express my gratitude for the assistance provided to my country by our partners at this particularly difficult time and for their reiterated support for the efforts and coordinated measures taken to date by my Government to combat COVID-19 and beyond. This is how my country, the Democratic Republic of the Congo, was able to reduce the case fatality rate of the pandemic from 10% in the first days, to less than 2.5% today.
The coherent multilateral coordination provided by the United Nations in general, and the World Health Organization in particular, has succeeded in particular in guaranteeing genuine, efficient and effective international solidarity, and has made it possible to promote greater interaction with our development partners and international financial and economic institutions with a view to mobilizing the resources necessary to fight the pandemic and to help developing countries strengthen their national health systems.
The pandemic has shown us that there is only one planet and only one health and that our spells are linked.
For the Democratic Republic of the Congo, in order to help developing countries to effectively emerge from the crisis and better ensure post-COVID-19, the efforts of the international community should include the cancellation and other reductions of their debt burden in order to allow them to rebuild better. We welcome the efforts and measures taken by the Group of 20 and the international financial institutions in postponing debt payment deadlines and invite them to take further decisions with a view to its total cancellation. Any such support measures or additional financing for developing countries should not be tied to any conditionality or require certain economic policy reforms, such as austerity measures.
Also, I appeal to the international community to strengthen international solidarity, joint efforts, multilateral cooperation and partnership with all developing countries, including in the area of capacity-building and technical assistance, to fight and stop a disease that is our common enemy and demonstrate our ability to work together in solidarity.
I therefore recognize the leading role of the United Nations in these efforts, including the World Health Organization.
This is the main lesson the Covid-19 has tragically taught us. It is true profession of faith in favour of multilateralism with regard to the level of international cooperation in the fight against this pandemic.
Mister President,
Climate change poses a threat to humans and their fundamental rights, particularly for vulnerable populations. The effects of global warming and the climatic disturbances that accompany it are more and more acutely felt around the world. They are dangerous and accelerating.
Faced with these threats posed by climate change and environmental degradation, our action in favour of the climate and the green economy as the basis of our future and our development is not simply a necessity but an urgent obligation if we wish to see a peaceful and sustainable future.
For its part, the Democratic Republic of the Congo has made binding commitments to reducing its carbon dioxide emissions and mitigating the effects of climate change. We are determined to do everything to achieve the implementation of our commitments in favour of the climate by preserving our forests.
In accordance with my promise and the commitment made at the 74th session of the General Assembly, “School gardens: a billion trees by 2023” has been established in the Democratic Republic of the Congo. This programme, which was adopted by my Government, will begin its activities in the last quarter of this year 2020. It is aimed at achieving a major community and eco-civic project of ecological restoration with strong socioeconomic benefits for the benefit of urban and rural populations. We therefore expect our partners to also respect their financial commitments within the framework of the preservation of tropical forests, in particular that of the green climate fund created in favour of the least developed countries.
Mister President,
At the national level, I have engaged the country in reforms at several levels, including that of public finances and the improvement of good governance and poverty reduction.
Economically, the Democratic Republic of Congo has made the African Union’s 2030 Agenda for Sustainable Development and Agenda 2063 the pivot on which its development policy is based. Since 2016, the country has been implementing the Sustainable Development Goals aimed at inclusion, social equity and transparency at all levels.
To that end, my Government has put in place the National Strategic Development Plan, which constitutes the unifying framework of all national, provincial and sectoral policies and strategies on the Sustainable Development Goals in order to enable the Democratic Republic of the Congo to diversify its economy, which remains based on the exploitation of natural resources, and to accelerate investment in infrastructure and human capital, while promoting investment in social sectors.
However, it is true that the current context marked by COVID-19 represents a real challenge that is slowing the pace of the achievement of the Sustainable Development Goals. Also, my Government has developed, as I mentioned at the beginning of my remarks, an emergency multisectoral programme to mitigate the impacts of Covid-19 in order to cushion the shock associated with the health crisis on the socioeconomic environment and support the revival of economic activity.jsE.pjMister President,
The prevailing security situation in the eastern part of the country remains worrying. Peace is not yet fully established there. Some residual elements of armed groups, nationals and foreigners alike, are still active there and continue to sow death and desolation. They attack not only elements of our armed forces, but also the MONUSCO peacekeepers who provide us with their logistical support, as well as the civilian population, all this with the aim of undermining the efforts made by the Government for the stability of the Democratic Republic of the Congo and the region.
These armed groups engage in unconventional and asymmetric warfare. They act in total ignorance of human values and commit massive abuses and violations of human rights, in particular through repeated rapes and massacres of civilian populations in isolated corners of certain well-known territories in the east of the country, such as of the Beni region and its surroundings, Djugu in Ituri and Rutshuru.
The findings show in general that these groups have the means to enable them to pursue their activities. These means often come from the illicit exploitation of natural resources sold outside the Democratic Republic of the Congo through well- established networks and, without a doubt, with the help of certain sponsors. We cannot, in fact, succeed in neutralizing the armed groups without eradicating their sources of supply and support, which are these networks and other sponsors. I appeal to the international community to apply appropriate, targeted and effective sanctions.
Mr. President, it is in this general context that the strategic review and dialogue for the transformation of the UN presence in the Democratic Republic of the Congo is taking place.
Until we can agree on the final contours of the future of MONUSCO on the national territory, the wish of the Democratic Republic of the Congo is to see, during this period of preparation for withdrawal, the strengthening of collaboration on the field within MONUSCO units and with the FARDC in order to ensure that the expected firepower to protect the population and restore peace, security and the full authority of the State throughout the national territory, including in localities where the presence of armed groups is still visible, can be effective.
I am resolved to restore a smile as soon as possible to the populations of the east of my country, who have been living in insecurity for more than two decades. To that end, the Democratic Republic of the Congo is in favour of the principle of increasing the operational capacity of the Intervention Brigade, in particular by providing it with special units adapted to the asymmetric warfare imposed on us by armed groups in the east of the country.
Mister President,
The agenda in favour of improving the human rights situation in the Democratic Republic of the Congo is one of the priorities of my Government which, since my inauguration, has been engaged in the fight against counter-values and human rights abuses, in particular through the fight against impunity and sexual violence, access to justice for victims, the improvement of prison conditions, and the resolution of intercommunity violence, in particular through the creation and implementation of transitional justice mechanisms.
Always in the quest to improve the situation of human rights and social justice in the Democratic Republic of the Congo, on 22 April 2019 I established the Agency for the Prevention and Fight against Trafficking in Persons and the National Committee for the Prevention of Torture.
To put an end to certain bad practices in the management of public affairs and to fight effectively against corruption, fraud and counter-values, I created an agency for the prevention and fight against corruption that will make it possible to strengthen corruption prevention policy with regard to those in charge of both the executive and the private sector.
Mister President,
Since the beginning of my mandate, I have continuously ramped up the efforts of my Government in favour of the promotion and protection of the rights of women and young girls. I realize how much this category of the Congolese population has particularly suffered from the horrors of the troubled years that my country has gone through. It is to combat all forms of sexual and gender-based violence that my country has taken and implemented several legal and administrative texts and taken important initiatives.
I am aware that, notwithstanding these countless efforts, there is still a lot of work to do in this area. My determination to fight for the rights of women, girls and children remains strong.
This is why my country warmly welcomed the creation, on 30 October 2019, of the Global Fund for the reparation of victims of sexual crimes committed during the time of conflict. My Government is prepared, on the one hand, to work in close collaboration with this Global Fund, and, on the other hand, to use the experience of this collaboration to create a national fund for the reparation of victims, which will, I am sure, complete the work of alleviating the suffering of the many Congolese victims.
Mister President,
The United Nations should continue to ensure multilateral coordination, consistency and accountability within the system to entrench international solidarity.
This is why I reiterate my urgent call for the reform of the United Nations Security Council, in order to make that body more transparent, more democratic and more representative of the composition of our Organization. For more than a decade, we have each year recalled the glaring injustice suffered by the African continent in its representation both within the Security Council and in the various international organizations that make up the United Nations system. The feeling of frustration in the face of this near indifference to this obvious injustice contributes to the accentuation of social and popular frustrations, which sometimes lead to episodes of violence in many countries. The reform of the United Nations must, moreover, draw the lessons of experience in matters of international cooperation in order to ensure the greater efficiency of the agencies and funds engaged in the basics of economic and social development.
We must commit to applying concrete measures to make both the eradication of poverty and the reduction of inequalities truly irreversible, promote social inclusion and the environment in a holistic way, strengthen economic and technical cooperation, move forward on the path of solidarity and development and to preserve international peace and security.
Thus, the global village in which we live will be able to reflect international solidarity, respect for human rights and the environment, these values that characterize us.
Thank you.